Title: To Thomas Jefferson from Joseph Anderson, 9 December 1824
From: Anderson, Joseph
To: Jefferson, Thomas


Sir
Treasury Department Comptrollers office
December 9th 1824.
In reply to your letter of the 7th instant received to day, I have the honor to state that, in consequence of the information communicated therein; that four of the Professors engaged for the University of Virginia were hourly expected to arrive either at Norfolk or Richmond, instructions have been given to the Collector for these districts in accordance with your request.With considerations of great respect, I have the honor to be your obt. servt.Jos AndersonComptroller